Citation Nr: 9914161	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-46 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied service connection for 
low back disorder.  In October 1997, the Board requested 
further development in the form of a medical opinion and 
further medical documentation.  That development has been 
completed and the case was returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of this appeal has been obtained.

2.  The veteran's preenlistment examination was normal, 
thereby raising a presumption of soundness that was not 
rebutted by a history of treatment for a low back strain 
prior to enlistment, but there is no medical evidence showing 
a nexus, or link, between any current back condition and an 
in-service disease or injury.



CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claims for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, such as arthritis, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet.App. 268, 271 
(1993); Hensley v. Brown, 5 Vet.App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet.App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet.App. 292, 296-97 (1991).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1998); Monroe v. Brown, 4 Vet.App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet.App. 320, 322 (1991).  

The veteran reported in November 1979, just prior to her 
enlistment examination, that prior to service, when she was 
18 years old, she was treated for a back strain at Altus Air 
Force Base hospital in Oklahoma.  Although the RO requested 
these records, the RO received a negative reply in April 1998 
from Altus Air Force Base.  The Board finds that, because the 
veteran's preenlistment examination was negative for any 
abnormal clinical findings pertaining to a low back 
disability, there is a presumption of soundness at the time 
of her enlistment.  Such a presumption must be rebutted by 
clear and unmistakable evidence that the disability in 
question existed prior to service and was not aggravated by 
service.  It is the Board's judgment that the veteran's 
history of treatment for a low back strain prior to going on 
active duty is not sufficient to rebut the presumption of 
soundness, given the fact that clinical evaluation of her 
spine was normal upon enlistment, she did not have back 
complaints that time, there is no medical evidence of a 
preexisting low back disability of record, and there is no 
medical opinion, such as an inservice Medical or Physical 
Evaluation Board, that there was a low back disability 
present at the time of her enlistment or that there was a 
preexisting low back disability.  Thus, the question here is 
whether the veteran has a current low back disability that 
began during or is causally linked to service.

The service medical records show that, in January 1980, the 
veteran was treated once for right sacroiliac pain with no 
further treatment indicated while in service.  The veteran's 
separation examination was negative for any pertinent 
abnormal findings; clinical evaluation of the veteran's spine 
was normal.

A private examination report dated February 1995 from 
Lonesome Pine Hospital indicated that the veteran was seen 
for back pain.  An X-ray report noted mild degenerative 
changes and that straightening of normal lumbar lordotic 
curvature was probably due to associated muscular spasm.  

VA outpatient treatment reports from February 1995, October 
1997, February 1998, and March 1998 indicate that the veteran 
was seen for complaints of back pain.  The veteran reported 
many years of low back pain, and in recent months pain 
radiating down the back of both legs, occasional numbness in 
feet as well as urinary incontinence.  The records show a 
herniated disc at L5-S1.  The veteran also reported that she 
sustained an injury in 1980 while in service and was 
diagnosed with disc disease.  

In July 1998, the veteran was afforded a VA examination which 
showed degenerative joint disease of the lumbar spine, disc 
herniation, L4-L5, and paracentral bulge, L5-S1.  The 
examiner opined that it was "doubtful that the veteran's 
back strain at age 18 is in any way related to sacroiliac 
pain in the military (did not indicate a problem on 
separation), nor does it appear it has worsened."

While there is competent medical evidence reflecting that the 
veteran currently has degenerative joint and disc disease, 
there is no competent medical evidence of record which shows 
a chronic low back disability in service or arthritis within 
one year of service, nor is there any medical evidence that 
links the current back disorder with the veteran's service.  
One of the requisites of a well grounded claim is that there 
must also be a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Lathan v. 
Brown, 7 Vet.App. 359 (1995); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  The Board notes that the veteran was treated once 
in service for right sacroiliac pain with no further 
treatment or diagnosis and she has provided a history of 
having back pain since 1990, but in the absence of medical 
evidence of a nexus between the disability in question and 
service, the claim for service connection is not well 
grounded.  While she is competent to state whether she had or 
has back pain, being a layman, she is not competent to give 
an opinion regarding medical causation or diagnosis, and her 
statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted above, the evidence also reflects that the veteran 
suffered a back strain prior to service but she is presumed 
to have been in sound condition at the time of her 
enlistment.  A recent VA examiner noted a preexisting back 
strain but this was reported in the context of a history of a 
back strain and not a chronic back strain that was present 
upon entry into service.  Even if one assumes, however, that 
there was a preexisting low back disability at the time of 
enlistment, it does not alter the result in this appeal.  An 
isolated episode of right sacroiliac pain with no further 
treatment indicated in service, a negative separation 
examination, and the absence of any medical records 
reflecting evaluation or treatment for a low back disorder 
for so many years after service indicates, in the Board's 
judgment, that any underlying preexisting low back disability 
that may have been present was not chronically worsened or 
aggravated during service, within the meaning of the cited 
legal authority (38 C.F.R. § 3.306; Hunt, supra).  There is 
no competent medical evidence of record that a back strain 
was aggravated in service.  The Board notes the only medical 
evidence that addresses that question goes against the 
veteran's claim.  Specifically, a VA examiner in July 1998 
opined that it was doubtful that the veteran's back strain 
prior to service was in any way related to sacroiliac pain in 
the military and that it did not appear to have worsened. 

Accordingly, the Board concludes that the claim for service 
connection for a low back disability is not well grounded.  
38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for a back disorder is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

